Matter of Daniel J. v State of New York (2022 NY Slip Op 03588)





Matter of Daniel J. v State of New York


2022 NY Slip Op 03588


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ.


107 CA 20-01383

[*1]IN THE MATTER OF DANIEL J., PETITIONER-APPELLANT,
vSTATE OF NEW YORK, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


PAUL B. WATKINS, FAIRPORT, FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered October 1, 2020. The order denied petitioner's application to proceed as a poor person. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Daniel J. v State of New York ([appeal No. 1] — AD3d — [June 3, 2022] [4th Dept 2022]).
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court